 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   HABEN BEYENE MICHAEL,                                 Case No.: 19cv0158-AJB (NLS)
12                                       Petitioner,
                                                           ORDER DENYING PETITION FOR A
13   v.
                                                           WRIT OF HABEAS CORPUS AND
14   TAMMY FOSS, Warden,                                   DECLINING TO ISSUE A
                                       Respondent.         CERTIFICATE OF APPEALABILITY
15
16
17          Presently before the Court is a Petition for a Writ of Habeas Corpus filed by Haben
18   Beyene Michael pursuant to 28 U.S.C. § 2254 (ECF No. 1), along with Respondent’s
19   Answer (ECF No. 9), and Petitioner’s Traverse (ECF No. 11). For the following reasons,
20   the Court DENIES the Petition and DECLINES to issue a Certificate of Appealability.1
21                                          BACKGROUND
22          Petitioner was convicted in the San Diego County Superior Court on two counts of
23   first degree robbery, entered as a result of a guilty plea, and received a stipulated sentence
24   of 26 years in state prison, enhanced as a result of his admission to the vicarious use of a
25   firearm and two prior felony convictions. (ECF No. 1 at 2.) He claims his guilty plea was
26
27   1
       Although this case was referred to United States Magistrate Judge Nita L. Stormes pursuant to
     28 U.S.C. § 636(b)(1)(B), the Court has determined that neither a Report and Recommendation
28
     nor oral argument are necessary for the disposition of this matter. See S.D. Cal. Civ.L.R. 71.1(d).
                                                       1
                                                                                      19cv0158-AJB (NLS)
 1   involuntary in violation of the Due Process Clause of the Fourteenth Amendment because
 2   it was coerced by trial counsel and a product of duress. (ECF No. 1-2 at 5-18.)
 3         Respondent argues habeas relief is unavailable because the state court adjudication
 4   of the claim, on the basis the record does not support a finding of duress, is neither contrary
 5   to, nor an unreasonable application of, clearly established federal law, nor based on an
 6   unreasonable determination of the facts. (ECF No. 9-1 at 11-15.) Petitioner replies by
 7   arguing that the characterization of the record by Respondent and the state court that his
 8   plea was not a product of duress is erroneous, and that it was objectively unreasonable for
 9   the state court to find his guilty plea was not coerced. (ECF No. 12 at 4-9.)
10   I.    State Court Proceedings
11         On October 15, 2015, Petitioner was charged in a six-count information with two
12   counts of first degree robbery in violation of California Penal Code §§ 211 & 212.5(a), one
13   count of first degree burglary in violation of California Penal Code §§ 459-60, one count
14   of dissuading a witness from testifying by means of force or threat in violation of California
15   Penal Code §§ 136.1(a)(1) & (c)(1), and two counts of false imprisonment by means of
16   violence, menace, fraud or deceit in violation of California Penal Code §§ 236-37.
17   (Lodgment No. 1, Clerk’s Tr. [“CT”] at 7-12.) All counts included sentence enhancement
18   allegations that Petitioner was vicariously armed with a firearm within the meaning of
19   California Penal Code § 12022(a)(1), and four of the counts alleged he committed the
20   offenses while on felony probation within the meaning of California Penal Code § 1203(k).
21   (Id.) It was alleged he had a prior felony conviction for robbery which constituted a serious
22   felony and a strike within the meaning of California Penal Code §§ 667(a)(1) & (b)-(i).
23   (Id.) The information was later amended to add a prior felony burglary conviction from
24   Utah which also constituted a serious felony and a strike. (CT 24-25.)
25         A preliminary hearing was held on October 28, 2015. (Lodgment No. 2.) Sharlene
26   Zavala-Knight testified that she and her best friend Jeanna Fountain visited San Diego from
27   Georgia in August 2015. (Id. at 2-4.) They were in the lobby of the Bahia hotel and were
28   leaving to go to the Rock Fest when they first met Petitioner, whom she identified in court.

                                                    2
                                                                                   19cv0158-AJB (NLS)
 1   (Id. at 3-4.) Petitioner was with several other people and yelled out to Sharlene and Jeanna
 2   to “come hang out with us later.” (Id. at 4-5.) When Sharlene and Jeanna returned to the
 3   hotel, they went to Petitioner’s room where they talked and had a drink along with two
 4   other men and two other women. (Id. at 5.) They stayed in his room for thirty minutes to
 5   an hour before checking out and returning to Georgia. (Id. at 6.) Sharlene exchanged
 6   phone numbers with Petitioner and they kept in touch as Snapchat friends. (Id. at 6-7.)
 7         Sharlene and Jeanna returned to San Diego on October 6, 2015 and stayed at a hotel
 8   in Mission Valley. (Id. at 7.) Jeanna notified Petitioner they were in town and he arrived
 9   at their hotel accompanied by two men about 10:20 p.m. (Id. at 10.) Sharlene and Jeanna
10   were in the pool area when Petitioner arrived, and the group went back to the women’s
11   room about ten minutes later. (Id. at 11.) They stayed in the room dancing and drinking,
12   although Jeanna did not drink, until about 2:00 a.m. when they asked the men to leave. (Id.
13   at 11-12.) The men left without incident and the women went to bed. (Id.)
14         Sharlene said there was a knock on the door at 3:00 a.m.; she looked out the window
15   and saw Petitioner; she opened the door “slightly” and asked what he wanted, and he said
16   he had left his wallet in the room. (Id. at 12-13.) She looked at a table where he had placed
17   his things earlier, saw nothing, told him there was nothing there and tried to close the door.
18   (Id. at 13-14.) Petitioner pushed the door open, entered the room followed by another man,
19   and pushed her on the bed. (Id. at 14.) The second man, whom she had never seen before,
20   was holding a shotgun. (Id. at 14-15.) The men turned on the lights and Sharlene was able
21   to clearly see their faces, which were not covered. (Id. at 15.)
22         Petitioner said: “Don’t fucking move” and “this is what we do.” (Id. at 16.) The
23   other man grabbed both women, threw them against the door, and said: “Don’t -- don’t
24   fucking look at me. Don’t look at me. I’m going to shoot you if you look at me. It’s over.”
25   (Id. at 16.) Sharlene and Jeanna were facing the door as Petitioner scavenged the room
26   while the other man pointed the shotgun at their heads. (Id. at 16-17.) Sharlene said she
27   tried to watch Petitioner and asked him not to take her identification, but the man with the
28   shotgun kept saying: “Don’t turn your head. Don’t fucking turn your head.” (Id. at 17.)

                                                   3
                                                                                  19cv0158-AJB (NLS)
 1   The man with the shotgun then forced the two women to face a different wall while
 2   touching them both as Petitioner yelled: “We’re gangsters. This is what we do. We run
 3   this city. This is how we make our money.” (Id.) Sharlene was wearing lingerie because
 4   she was expecting her boyfriend to arrive at 5:00 a.m. and said the man with the shotgun
 5   “was touching my - my arms, my legs, my butt.” (Id. at 18.)
 6         The women were forced to lie face down on a bed and covered with a blanket. (Id.
 7   at 19-20.) Petitioner yelled: “why don’t you girls have any more money?” and “this is all
 8   you brought? You should have more money.” (Id. at 20.) The man with the shotgun
 9   continued to touch Sharlene, and Petitioner whispered something to Jeanna before saying
10   they would be gone in a minute. (Id.) Sharlene could see flashes, like photography, and
11   Petitioner told them “we run this town. We’ll find you. We’ll find you,” and told them to
12   count to a thousand. (Id. at 20-21.) They had counted to 11 when they heard a door slam,
13   peeked out from under the blanket, saw the room was empty, and ran into the bathroom.
14   (Id. at 22.) Sharlene said she thought for certain they were going to be raped and was afraid
15   she would never see her children again. (Id.) They could not call 911 from the hotel phone
16   because the men had cut the wire, but Jeanna had a cell phone and called 911. (Id. at 22-
17   23.) Sharlene said the men stole her wallet with credit cards, cash and two gift cards, as
18   well as her cellphone, a necklace and the keys to her rental car. (Id. at 23.)
19         Jeanna Fountain testified to the same events and also identified Petitioner in court.
20   (Id. at 33-52.) She said Petitioner cupped, grabbed and pinched her buttocks in the hotel
21   room, that she thought she was going to be raped, and begged for her life. (Id. at 49-50.)
22   At one point Petitioner whispered in her ear as he was groping her that “he remembers
23   what buttocks looked like and that he would find me and kill me.” (Id. at 65-66.) Her
24   cellphone and i-Pad were stolen, but she had an old cell phone in the bottom of a bag which
25   she used to call 911. (Id. at 52.) Jeanna identified Petitioner that night from a booking
26   photograph the police located because he had given the women his true name. (CT 69.)
27         The hotel security camera recording showed three men approach the victims’ room,
28   two enter and one act as a lookout, but lacked sufficient focus to identify anyone. (CT 69-

                                                   4
                                                                                  19cv0158-AJB (NLS)
 1   70.) Petitioner lived with his parents and worked as an Uber driver, and several days later
 2   the police used a ruse of a group of women requesting an Uber ride to arrest him. (CT 70.)
 3   He told the police he was on probation for two robberies, including an armed home invasion
 4   in Utah, but requested a lawyer when they mentioned the victims’ names. (Id.)
 5         On May 31, 2016, Petitioner entered a guilty plea to two counts of first degree
 6   robbery. (CT 26-29.) The plea agreement included an admission that another principal
 7   was armed with a firearm and that Petitioner had two prior serious felony convictions and
 8   one prior strike conviction, with a stipulated sentence of 26 years. (Id.)
 9         On June 24, 2016, Petitioner filed a pro se motion to dismiss his counsel based on
10   allegations of ineffective assistance. (CT 30-37.) On August 9, 2016, represented by new
11   counsel, he moved to withdraw his guilty plea contending he had been coerced into
12   pleading guilty by defense counsel and had entered his plea under duress. (CT 38-41.) He
13   alleged he had been in custody for about two months following his arrest when he hired
14   private defense counsel in January 2016, and since then he:
15         had very little contact or communication with his counsel. She made one jail
           visit in January and an appearance in Court in March where the
16
           communication between the two was terse and brief. She then visited him on
17         the eve of trial after her second motion to continue was denied and she was
           unprepared to proceed to trial. Under these circumstances counsel told Mr.
18
           Michael to sign the plea deal or that she would withdraw from the case and
19         that he would be left to represent himself.
20   (CT 38-41.)
21         The trial judge held a hearing on the motion to withdraw the guilty plea. (Lodgment
22   No. 7 at 504-54.) Melissa Bobrow, the only witness to testify, said she was retained by
23   Petitioner in early January 2016, after the preliminary hearing, with a trial date set for
24   March 16, which was continued to June 1. (Id. at 506-07.) On May 25, she filed a motion
25   to continue the trial date because she was awaiting a report from her expert witness on
26   identification, which was “the entire defense.” (Id. at 507.) Her motion was heard and
27   denied on May 31, the day before trial, and the judge said the trial would begin the next
28   day. (Id. at 508.) She testified that she was ready at that time to cross-examine the two
                                                   5
                                                                                  19cv0158-AJB (NLS)
 1   victims and the police officers and was ready to give an opening statement, but her expert
 2   witness had not yet provided a report and she was not comfortable calling him to testify
 3   based on what he had told her over the phone. (Id. at 509-11.) She had not yet subpoenaed
 4   her impeachment witnesses but was confident it could be done in time. (Id. at 509-10.)
 5   The prosecutor had previously offered life in prison, and about 10:50 a.m. that day the
 6   prosecutor made an offer of 26 years, which expired at the end of the day because the
 7   prosecutor had to decide whether to fly the victims in from Atlanta. (Id. at 512-13, 27.)
 8         Counsel immediately conveyed the plea offer to Petitioner, spoke to him at the jail
 9   for about an hour just before noon, told him the offer was good for that day only, “strongly”
10   encouraged him to take the deal, and told him “that we had absolutely no defense to this
11   case and that after investigating the case and speaking with an expert, that winning this
12   trial was unbelievably unlikely.” (Id. at 513-14.) She described her trial preparation as
13   having: (1) reached out to several attorneys for recommendations on identification experts,
14   including the innocence project, and contacting five or six experts, one who said in
15   “colorful language” that counsel had no type of mistaken identity defense whatsoever, and
16   eventually hired Dr. Mitchell Eisen and sent him the discovery; (2) directed someone from
17   her office to locate and investigate the witnesses who were at the hotel when the victims
18   first met Petitioner in order to impeach their identification; (3) met with the public defender
19   who had represented Petitioner at the preliminary hearing, obtained his case file and spoke
20   with him extensively about the case; (4) consulted a criminal defense attorney in Atlanta
21   she knew well, had the family hire an investigator in Atlanta, and reached out to the Georgia
22   Bureau of Investigation, all in order to investigate the background of the victims, including
23   their friends and family, which resulted in no basis to impeach them; (5) met with Petitioner
24   in person three or four times and spoke with his brother over a dozen times; (6) researched
25   eyewitness identification, including reviewing six to ten peer review articles; (7) reviewed
26   discovery and prepared to cross-examine the prosecution witnesses; and (8) researched
27   Petitioner’s prior conviction in Utah to ensure it constituted a strike under California law.
28   (Id. at 509-10, 525-26, 532-36, 539-40.)

                                                    6
                                                                                   19cv0158-AJB (NLS)
 1         Petitioner wanted to speak to his family before deciding to accept the plea offer, so
 2   counsel arranged for him to speak to his brother. (Id. at 515-16.) Counsel also spoke to
 3   Petitioner’s brother that day, who told her he was not a lawyer and did not know what to
 4   tell Petitioner, but eventually told counsel to advise Petitioner to accept the deal. (Id. at
 5   515-17, 529.) Counsel met with Petitioner again for about two hours after lunch. (Id. at
 6   517-18.) She told him over ten times it was in his best interest to take the deal, saying
 7   something like: “You decided to rob a person using no disguise who knew you, who you
 8   have been in contact with. They are going to come into court and say exactly that. I have
 9   spoken with the public defender on this case. I have researched. I have investigated the
10   girls. There is absolutely no dirt on them. My understanding is that they make quite
11   sympathetic witnesses.” (Id. at 518-20.) At one point during that two-hour conversation
12   Petitioner decided he did not want to take the deal, and counsel told him “that the same
13   idiot brain that decided to continue robbing people without a mask on multiple occasions
14   was the same idiot brain that was refusing to take this deal.” (Id. at 521.) When Petitioner
15   said he was upset that he had not been able to speak to his father, defense counsel told him:
16   “Your father doesn’t know what actually happened so, of course, he is going to tell you to
17   fight the case. He thinks you are innocent. I don’t understand why you would want to
18   confer with someone who doesn’t know anything about the case, about what to do with the
19   case.” (Id. at 519, 521.) Defense counsel asked him repeatedly why he was not taking the
20   deal, which caused him to “shut down and stop[] answering my questions completely.”
21   (Id. at 522.) Defense counsel said she then began using “colorful language” and “dropping
22   F-bombs,” which started Petitioner talking again. (Id. at 522-23.) She “probably” used
23   language such as: “Stop acting like a fucking little kid and man up.” (Id. at 523.) Counsel
24   said it was about 4:00 p.m. when Petitioner finally agreed to the deal, just after she told
25   him his brother had told her to advise him to accept the deal. (Id. at 523, 533-31.) Counsel
26   said she never told Petitioner that if he did not accept the plea offer she would withdraw
27   her representation, but said she told him that if he stopped communicating with her she
28   would have to withdraw. (Id. at 524.)

                                                   7
                                                                                 19cv0158-AJB (NLS)
 1   The trial judge denied the motion to withdraw the plea, stating:
 2           There is inherent in criminal proceedings a certain amount of pressure
     on any defendant. The issue in a case like this is whether there is undue
 3
     pressure rising to the level of duress or coercion that exceeds that which is
 4   inherent in the process of facing criminal charges. It is present in any criminal
     case. It is exacerbated in a criminal case where the penalty at stake ultimately
 5
     is life in prison.
 6
            The pressure increases [in] any criminal case when there is a day at
 7
     which the criminal proceedings will be concluded, and that is the day trial
 8   commences and/or a verdict is rendered. The pressure must be incredible at
     the point where [you] get to the end of the case and there is no good cause for
 9
     a continuance and there is no perceptible defense to the charges.
10
           It would be a far different situation if you were at a place in the case
11
     where there was good cause for a continuance and a real defense that one
12   could predict could be developed within a reasonable period of time. That’s
     very different than this case.
13
14          Based upon the evidence that I heard, there was no good cause that
     could be articulated for a continuance. The hope that if given enough time,
15
     that some evidence might materialize is not good cause, especially as long as
16   this case had been going on.
17
            What I did not hear today was that there was a defense that could be
18   presented and a witness that could be obtained within a reasonable period of
     time who could be predicted to give evidence that would support that defense.
19
     In fact, what I heard today was, frankly, that as far as had been explored, and
20   it had been explored, it was very unlikely that any defense would be
     developed.
21
22          Eyewitness identification is very important in cases where it applies
     where strangers have brief and traumatic interaction with one another and the
23
     identification is complicated by a number of issues, which are well
24   documented in legal literature, including cross-cultural identification,
     identifications made between different ethnic groups.
25
26         This is a case where not only was there a period of time where the
     individuals had interactions with each other long before the criminal events
27
     occurred, but there was a previous incident at which they became acquainted
28   with one another.

                                             8
                                                                            19cv0158-AJB (NLS)
 1         The pressure also is increased when, in fact, consistent with the duty of
     candor, an attorney tells you that your situation is not good, grim and perhaps
 2
     hopeless.
 3
            The pressure becomes increasingly brought to bear in a very normal
 4
     sense when you are looking at an indeterminate life sentence for which the
 5   State of California is famous and for which there is not prediction that you
     will ever actually be paroled, and something truly remarkable happens due to
 6
     perhaps skillful lawyering when an offer of determinate sentence is offered.
 7   Those are all natural and normal pressures.
 8
            Turning to counsel’s performance in this case, I have heard nothing that
 9   would indicate to me that there was any performance that was not consistent
     with the standards of care for a reasonably competent criminal defense
10
     practitioner.
11
           In fact, I have mentioned the duty of candor before. I think that’s
12
     extremely important in the practice of criminal law defense.
13
           Clients can hope forever for continuances. They can hope forever to
14
     delay the judgment day. Part of the criminal justice system’s very delicate
15   balancing act is to give plenty of time but not to give unlimited time so that
     the court system becomes hopelessly clogged with cases that should have been
16
     resolved long before they eventually are resolved.
17
            The duty of candor is extremely important, and sometimes when people
18
     are in an emotional state not wanting to deal with the realities of the situations
19   that they themselves have created for themselves, colorful and adult language
     is not unknown to the criminal justice system and probably, frankly, is within
20
     the standard of practice. It is a way to effectively communicate when
21   individuals are at the point of not making decisions that would be in their best
     interest.
22
23          The dynamics of this situation does not shock the Court nor does it
     concern the Court about the voluntariness. All of this preceded an opportunity
24
     in the courtroom where the plea was taken by a Court that is very sensitive to
25   the pressures placed upon criminal defendants, a Court that is committed to
     not permitting people who believe that they are innocent to enter a guilty plea.
26
27         The plea would have been rejected had he done anything other than say
     under oath to me that he was guilty of the charges and that’s why he was
28

                                             9
                                                                             19cv0158-AJB (NLS)
 1         pleading guilty, that he had adequate time to discuss the situation with his
           lawyer, and that he thought that this deal was in his best interests. If there had
 2
           been any reluctance on any of those things, the plea would not have been
 3         accepted by the Court. [¶] I find there is no good cause to withdraw the plea.
           The motion is denied.
 4
 5   (Id. at 547-50.)
 6         Petitioner was immediately sentenced to the stipulated term of 26 years. (Id. at 551-
 7   53.) He appealed, raising the claim presented here. (Lodgment Nos. 8-10.) The appellate
 8   court affirmed, stating:
 9                 Michael’s argument that he acted under duress is simply not supported
           by the record. He certainly faced a difficult choice in pleading guilty to crimes
10
           that would result in a 26-year prison term. The pressure was not made easier
11         by the fact he was facing a sentence potential which would keep him in prison
           for the rest of his life. It is clear his counsel vigorously attempted to persuade
12
           Michael to plead. While counsel was very vigorous and “colorful” in her
13         efforts, the trial court found no improper pressures or duress. Counsel did not
           threaten to withdraw if Michael did not plead. She testified she was prepared
14
           for trial and did not tell Michael that she was not prepared. Counsel had done
15         investigation of the victims, identified impeachment witnesses and had
           contacted experts on an eye witness identification defense. She had largely
16
           been unsuccessful in developing such a defense.
17
                  One expert made clear to her that there was no eye witness
18
           identification defense available here. That is understandable since Michael
19         had prior contact with the victims, and had visited with them the year before.
           Robbing people you know is not likely to produce a winning eye witness
20
           defense.
21
                  Michael relies on People v. Young (1956) 138 Cal.App.2d 425. There
22
           the defendant was told defense counsel was unprepared and the defendant
23         could plead or face trial with an unprepared counsel. The court in Young
           found defense counsel’s actions unduly influenced the defendant’s decision
24
           to plead guilty. (Id. at pp. 426–427.) This case is different than that which
25         was presented to the court in Young.
26
                  In this case the trial court found that counsel was prepared and had not
27         threatened or unduly influenced the defendant. Counsel undoubtedly tried to
           convince Michael that the “deal,” as harsh as it was, was still his best
28

                                                   10
                                                                                   19cv0158-AJB (NLS)
 1          alternative. She thoroughly discussed his circumstances and contacted
            Michael’s brother for advice, which was related to Michael before he decided
 2
            to plead. The trial court observed the testimony at the motion hearing and
 3          observed Michael at the change of plea. We are satisfied the trial court acted
            well within its discretion in denying the motion to withdraw the guilty pleas.
 4
            There was no abuse of discretion and no denial of due process.
 5
 6   (Lodgment No. 11, People v. Michael, No. D071197, slip op. at 6-7 (Cal.App.Ct. Aug. 24,
 7   2017).)
 8   II.    Petitioner’s Claim
 9          Petitioner claims his guilty plea was coerced and a product of duress and therefore
10   involuntary under the Fourteenth Amendment because: (1) defense counsel only visited
11   him twice before trial and had not prepared a legitimate defense by the trial date, but was
12   relying on a pending eyewitness expert report which would have been ineffectual, showing
13   trial counsel’s strategy all along was to settle the case; (2) he was under pressure to either
14   accept the offer or begin trial the next day without a defense, and the prosecutor took
15   advantage of those circumstances by giving him several hours to consider a deal for 26
16   years in a case where the victims merely had property taken from them and were not
17   injured; and (3) when all that pressure became unbearable defense counsel berated him and
18   called him an idiot, and took advantage of his desire for family input by convincing his
19   brother to advise him to take the deal. (ECF No. 1-2 at 13-17.)
20   III.   Discussion
21          For the following reasons, the Petition is denied because the state court adjudication
22   of Petitioner’s claim is objectively reasonable within the meaning of 28 U.S.C. § 2254(d).
23          A.   Standard of Review
24          Under the Anti-terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub.
25   L. No. 104-132, 110 Stat. 1214, in order to obtain federal habeas relief with respect to a
26   claim which was adjudicated on the merits in state court, a federal habeas petitioner must
27   demonstrate that the state court adjudication of the claim: “(1) resulted in a decision that
28   was contrary to, or involved an unreasonable application of, clearly established Federal

                                                   11
                                                                                  19cv0158-AJB (NLS)
 1   law, as determined by the Supreme Court of the United States; or (2) resulted in a decision
 2   that was based on an unreasonable determination of the facts in light of the evidence
 3   presented in the State court proceeding.” 28 U.S.C.A. § 2254(d) (West 2019).
 4         A state court’s decision may be “contrary to” clearly established Supreme Court
 5   precedent (1) “if the state court applies a rule that contradicts the governing law set forth
 6   in [the Court’s] cases” or (2) “if the state court confronts a set of facts that are materially
 7   indistinguishable from a decision of [the] Court and nevertheless arrives at a result different
 8   from [the Court’s] precedent.” Williams v. Taylor, 529 U.S. 362, 405-06 (2000). A state
 9   court decision may involve an “unreasonable application” of clearly established federal
10   law, “if the state court identifies the correct governing legal rule from this Court’s cases
11   but unreasonably applies it to the facts of the particular state prisoner’s case.” Id. at 407.
12   In order to satisfy § 2254(d)(2), the factual findings relied upon by the state court must be
13   objectively unreasonable. Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).
14         B.     Petitioner is not entitled to relief
15         Clearly established federal law provides that a guilty plea must be knowing,
16   voluntary and intelligent, and “with sufficient awareness of the relevant circumstances and
17   likely consequences.” Brady v. United States, 397 U.S. 742, 747-55 (1970); Boykin v.
18   Alabama, 395 U.S. 238, 242 (1969) (requiring the record to reflect the defendant
19   understands, and is voluntarily waiving, his rights). “The standard [for determining the
20   validity of a guilty plea] was and remains whether the plea represents a voluntary and
21   intelligent choice among the alternative courses of action open to the defendant.” North
22   Carolina v. Alford, 400 U.S. 25, 31 (1970).
23         Petitioner argues that his guilty plea was a product of duress by trial counsel, and
24   therefore involuntary under the Fourteenth Amendment, because defense counsel had been
25   representing him for several months on a case carrying a life sentence but only spoke to
26   him twice before trial and had not prepared a legitimate defense by the trial date, but was
27   relying on a pending eyewitness expert report which common sense dictates would have
28   been ineffective, a conclusion reached by both state courts, and counsel had not yet

                                                   12
                                                                                   19cv0158-AJB (NLS)
 1   interviewed impeachment witnesses from his first encounter with the victims. (ECF No.
 2   1-2 at 15.) He argues that the reliance on the eyewitness expert was a distraction used for
 3   settlement purposes, and not a legitimate defense, which shows trial counsel’s strategy all
 4   along was to settle the case and used the expert to convince Petitioner to accept the plea
 5   offer. (Id. at 17.) He was therefore under duress to accept the offer or begin trial the next
 6   day without a defense, which was exacerbated by the prosecutor taking advantage of the
 7   situation and giving him several hours to consider a deal for 26 years in a case where the
 8   victims merely had property taken from them and were not injured. (Id.) It was at that
 9   point that defense counsel began to berate him, calling him an idiot, going beyond the level
10   of candor and tough talk permitted during an attorney-client discussion, and took advantage
11   of his desire for family input by convincing his brother to advise him to take the deal. (Id.
12   at 16-17.)
13         Respondent answers that Petitioner has not overcome the presumption of correctness
14   of the state court finding that defense counsel was prepared to go to trial despite not having
15   a winning defense. (ECF No. 9-1at 11-13.) Respondent also argues that the determination
16   by the state appellate court that Petitioner freely, knowingly and voluntarily relinquished
17   his federal constitutional rights during his change of plea hearing is objectively reasonable,
18   as is the appellate court determination that the guilty plea was not a product of duress by
19   defense counsel because counsel correctly identified the weakness in the defense, namely,
20   the fact that Petitioner did not use a disguise when he robbed people he was acquainted
21   with who would make sympathetic witnesses. (Id. at 12-15.)
22         Petitioner replies that even if the change of plea hearing supports a finding that he
23   entered his plea voluntarily as the state court noted, it could still have been the product of
24   the earlier coercion. (ECF No. 11 at 6.) He disputes the finding that counsel was prepared
25   for trial, arguing that counsel could not have been prepared to give an opening statement
26   and cross-examine witnesses as she stated during her testimony at the hearing on the
27   motion to withdraw the plea because she had not received her expert’s report and had not
28   interviewed the impeachment witnesses. (Id. at 7.)

                                                   13
                                                                                  19cv0158-AJB (NLS)
 1         Petitioner first contends this Court should review the claim without AEDPA
 2   deference because the appellate court did not reach the federal due process issue but denied
 3   his claim on the basis that the trial judge did not abuse his statutory discretion to deny the
 4   motion to withdraw the plea. (ECF no. 1-2 at 13-14.) “Before we can apply AEDPA’s
 5   standards, we must identify the state court decision that is appropriate for our review.
 6   When more than one state court has adjudicated a claim, we analyze the last reasoned
 7   decision.”   Barker v. Fleming, 423 F.3d 1085, 1091 (9th Cir. 2005), citing Ylst v.
 8   Nunnemaker, 501 U.S. 797, 803-06 (1991) (“Where there has been one reasoned state
 9   judgment rejecting a federal claim, later unexplained orders upholding that judgment or
10   rejecting the same claim [are presumed to] rest upon the same ground.”)
11         Petitioner presented his claim to the state appellate and supreme courts on direct
12   appeal. (Lodgment Nos. 8-13.) The state supreme court denied relief in an order which
13   stated in full: “The petition for review is denied.” (Lodgment No. 13.) As quoted above,
14   the appellate court found that defense counsel conducted a thorough investigation, was
15   prepared to go to trial, had accurately surmised and communicated to Petitioner there was
16   very little chance of success at trial, vigorously, thoroughly and colorfully discussed his
17   circumstances with him and his brother without threatening or unduly influencing
18   Petitioner, and without exerting more pressure than is typical or could be expected under
19   such circumstances or outside the norm of attorney-client candor. The appellate court then
20   concluded that, in light of the trial judge’s observation of Petitioner at the hearings on the
21   change of plea motion to withdraw: “There was no abuse of discretion and no denial of due
22   process.” (Lodgment No. 11, People v. Michael, No. D071197, slip op. at 7.)
23         The claim presented to the appellate court alleged the trial judge abused his
24   discretion under the state penal code and state constitution (Lodgment No. 8 at 17-19), as
25   well as alleging a violation of Petitioner’s federal due process right to be free of duress
26   when pleading guilty as protected by the Fifth, Sixth and Fourteenth Amendments. (Id. at
27   18; Lodgment No. 10 at 10, 13.) In support of the latter proposition he cited Johnson v.
28   Zerbst, 304 U.S. 458, 464 (1938) (recognizing that the United States Supreme Court has

                                                   14
                                                                                  19cv0158-AJB (NLS)
 1   “pointed out that courts indulge every reasonable presumption against waiver of
 2   fundamental rights and that we do not presume acquiescence in the loss of fundamental
 3   rights.”) (internal quote marks and citations omitted). (Id.)
 4         “When a federal claim has been presented to a state court and the state court has
 5   denied relief, it may be presumed that the state court adjudicated the claim on the merits in
 6   the absence of any indication or state-law procedural principles to the contrary.”
 7   Harrington v. Richter, 562 U.S. 68, 99 (2011), citing Harris v. Reed, 489 U.S. 255, 265
 8   (1989) (holding that there is a presumption the state court reached the merits of a federal
 9   claim even when it is unclear whether the decision appeared to rest on federal grounds or
10   was decided on another basis). “The presumption may be overcome when there is reason
11   to think some other explanation for the state court’s decision is more likely.” Id. at 99-100.
12         Petitioner has not identified any reason to find it is more likely that the state appellate
13   court denied his claim solely on state law rather than also addressing the federal aspect of
14   the claim. Rather, in using the concluding phrase: “There was no abuse of discretion and
15   no denial of due process,” it is more likely the state appellate court was indicating a
16   rejection of both the state and federal claims raised by Petitioner on appeal. Petitioner has
17   failed to rebut the presumption that the state appellate court reached the merits of his federal
18   due process claim. Id.; see also Killian v. Poole, 282 F.3d 1204, 1207-08 (9th Cir. 2002)
19   (holding that AEDPA deference does not apply to claims presented in state court only
20   where “no adjudication on the merits in state court was possible.”) Accordingly, the state
21   appellate court opinion on direct appeal is the last reasoned state court decision to address
22   the claim, and the provisions of 28 U.S.C. § 2254(d) apply to that decision.
23          One of the factors relied on by the appellate court to find a lack of duress is that the
24   trial judge “observed the testimony at the motion hearing and observed Michael at the
25   change of plea.” (Lodgment No. 11, People v. Michael, No. D071197, slip op. at 7.) The
26   trial judge stated that: “The plea would have been rejected if had he done anything other
27   than say under oath to me that he was guilty of the charges and that’s why he was pleading
28   guilty, that he had adequate time to discuss the situation with this lawyer, and that he

                                                    15
                                                                                    19cv0158-AJB (NLS)
 1   thought this deal was in his best interests.” (Lodgment No. 7 at 550.) Petitioner did in fact
 2   make those statements under oath at the change of plea hearing, where he answered “yes”
 3   when asked: “You’ve had adequate time to discuss your situation with your lawyer,
 4   including the possibility of going to trial and what the outcomes might be, right?” and
 5   “you’ve talked about the possible defenses, right?” and “you’ve made an assessment that
 6   this is a bad situation, but you’re making the best of it, right?” (Lodgment No. 6 at 404.)
 7         The United States Supreme Court has held that a defendant’s representations at the
 8   time of his guilty plea “constitute a formidable barrier in any subsequent collateral
 9   proceedings” because “[s]olemn declarations in open court carry a strong presumption of
10   verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977). It was objectively reasonable for
11   the state court to find that Petitioner, who was 23 years old at the time he entered his plea
12   (CT 66), facing near certain conviction on charges which carry a life sentence, voluntarily
13   decided, after adequate time consulting with his attorney who had investigated the case but
14   had been largely unsuccessful in developing a defense, that it was in his best interests to
15   accept a plea offer of 26 years rather than go to trial without a viable defense. See Hill v.
16   Lockhart, 474 U.S. 52, 56 (1985) (“The longstanding test for determining the validity of a
17   guilty plea is ‘whether the plea represents a voluntary and intelligent choice among the
18   alternative courses of action open to the defendant.’”), quoting Alford, 400 U.S. at 31.
19         Petitioner is correct that “agents of the government may not produce a plea by actual
20   or threatened physical harm or by mental coercion overbearing the will of the defendant.”
21   Brady, 397 U.S. at 750. However, it was objectively reasonable for the appellate court to
22   reject any claim Petitioner’s will was overborn by the pressure put on him by the prosecutor
23   to decide within a few hours. The prosecutor had previously offered life in prison on a
24   case she was nearly certain to win, and the time limit on the new offer was reasonable
25   because the trial was to begin the next day and the prosecutor had to decide whether to fly
26   the victims in from Atlanta. Petitioner’s contention that the prosecutor took advantage of
27   the situation by offering a lengthy sentence on a case where he merely robbed two women
28   of property without injuring them is likewise without merit. The preliminary hearing

                                                  16
                                                                                 19cv0158-AJB (NLS)
 1   testimony of the victims established they were terrorized with a shotgun in their faces,
 2   subjectively believed they would be raped as both men groped and manhandled them, and
 3   objectively feared for their lives as both men repeatedly threatened to kill them. Petitioner
 4   has not shown the time pressure he was under to take the deal was contrived by the
 5   prosecution or that agents of the government produced the plea by mental coercion
 6   overbearing his will. Id.
 7         Finally, Petitioner attempts to overcome the fact that the record of the change of plea
 8   hearing indicates a knowing and voluntary plea by showing it was the product of duress
 9   and coercion. To do so he must show it was objectively unreasonable for the appellate
10   court to find that the pressure he was under to accept the deal caused duress which rose to
11   the level of a federal due process violation. Petitioner has not rebutted the factual finding
12   by the state court that defense counsel did not threaten to withdraw her representation if he
13   refused the deal as alleged in his motion to withdraw the plea. She testified she told him
14   she would have to withdraw if he refused to speak to her and refused to cooperate with her.
15   Petitioner acknowledges the state court made such a finding, but contends it is not relevant
16   to whether the pressure counsel applied rendered his plea involuntary. (ECF No. 11 at 6.)
17   However, the “pressure” Petitioner contends was applied by his defense counsel in fact
18   constituted an accurate estimation of his chances at trial following a thorough investigation
19   and an adequate preparation for trial. Petitioner challenges defense counsel’s statement
20   she was prepared for trial, arguing she could not have been prepared to go to trial without
21   a viable defense or without further investigating her eyewitness identification defense by
22   obtaining her expert’s report and interviewing the impeachment witnesses. However, he
23   has not identified an alternate defense to the charges or how more time to decide would
24   have helped. As the trial judge noted, this is not a situation where further investigation or
25   continuances might have resulted in a viable defense. Rather, without making any attempt
26   to disguise himself, Petitioner robbed and terrorized two women he had met socially on
27   two different occasions, apparently relying, for protection against them reporting his crime
28   to the police, on his stated reputation as a gangster who runs San Diego with the resources

                                                  17
                                                                                 19cv0158-AJB (NLS)
 1   to find and kill them whenever he liked. Defense counsel determined through three
 2   sources, the Georgia Bureau of Investigation, an Atlanta attorney she knew well, and an
 3   investigator in Atlanta, that the victims would make sympathetic and believable witnesses.
 4   Counsel testified that the only possible defense was to challenge the identification of
 5   Petitioner, and that she had explored that avenue through contacting experts on eyewitness
 6   identification and retaining one, researching this issue in peer review articles, and locating
 7   witnesses to the victims’ first encounter with Petitioner in the Bahia hotel in the hope of
 8   challenging the identification. Defense counsel spoke with her expert, knew the limitations
 9   of his testimony, and had someone from her office investigate the eyewitnesses from the
10   Bahia hotel. Even if Petitioner is correct that those avenues would not have developed a
11   viable defense, he was apprised of that by counsel, and has identified no other possible
12   defense or any benefit from more time to consider the plea offer. It was objectively
13   reasonable for the state court to reject his contention that defense counsel was not prepared
14   for trial.
15          In sum, the pressure Petitioner felt to decide whether to accept a 26-year sentence
16   the day before he was set to go to trial without a viable defense was, as the appellate and
17   trial courts correctly noted, a difficult choice but a natural and normal one under the
18   circumstances, in fact typical.    Defense counsel’s adamant, repeated and eventually
19   “colorful” insistence that the plea was in his best interest represented a precise, accurate
20   and truthful account of his situation. In fact, had defense counsel been more solicitous of
21   Petitioner’s consideration of his option of going to trial, counsel may have done him a
22   disservice. See Iaea v. Sunn, 800 F.2d 861, 865 (9th Cir. 1986) (“Because ‘an intelligent
23   assessment of the relative advantages of pleading guilty is frequently impossible without
24   the assistance of an attorney,’ counsel have a duty to supply criminal defendants with
25   necessary and accurate information.”), quoting Brady, 397 U.S. at 748 n.6.
26          It was not objectively unreasonable for the state court to find Petitioner was under
27   the ordinary pressure attendant upon criminal defendant rather than being coerced into
28   entering his plea, and to find that his plea represented “a voluntary and intelligent choice

                                                   18
                                                                                  19cv0158-AJB (NLS)
 1   among the alternative courses of action open to the defendant.” Alford, 400 U.S. at 31;
 2   Brady, 397 U.S. at 751 (“We decline to hold, however, that a guilty plea is compelled and
 3   invalid under the Fifth Amendment whenever motivated by the defendant’s desire to accept
 4   the certainty or probability of a lesser penalty rather than face a wider range of possibilities
 5   extending from acquittal to conviction and a higher penalty authorized by law for the crime
 6   charged.”) Petitioner is not entitled to federal habeas relief because he has failed to show
 7   that the state court adjudication of his claim: “(1) resulted in a decision that was contrary
 8   to, or involved an unreasonable application of, clearly established Federal law, as
 9   determined by the Supreme Court of the United States; or (2) resulted in a decision that
10   was based on an unreasonable determination of the facts in light of the evidence presented
11   in the State court proceeding.” 28 U.S.C.A. § 2254(d) (West 2019).
12   V.    Certificate of Appealability
13          “[T]he only question [in determining whether to grant a Certificate of Appealability]
14   is whether the applicant has shown that jurists of reason could disagree with the district
15   court’s resolution of his constitutional claims or that jurists could conclude the issues
16   presented are adequate to deserve encouragement to proceed further.” Buck v. Davis, 580
17   U.S. ___, 137 S.Ct. 759, 773 (2017). The Court finds a Certificate of Appealability is not
18   appropriate under that standard as to any claim or procedural issue presented.
19                                         CONCLUSION
20         Based on the foregoing, the Petition for a Writ of Habeas Corpus (ECF No. 1) is
21   DENIED and the Court DECLINES to issue a Certificate of Appealability. The Clerk of
22   Court shall enter judgment accordingly.
23   Dated: August 22, 2019
24
25
26
27
28

                                                    19
                                                                                    19cv0158-AJB (NLS)
